Interim Decision #1292

NEA.I.L.La or PERBZ4nEENEZ
In DEPORTATION Proceedings

A-11261536
Decided by Board July 19,1968
Wheu parallel deportation and extradition proceedings are pending, the outotand-

lag order of deportation will be withdrawn and further deportation proceedings
held in abeyance during the pendency of extradition proceedings, since further
deportation proceedings would serve no useful purpose and the outstanding
order of deportation might unnecessarily and improperly complicate the extradition proceedings.
CHARGES:

Order : Act of 1952—Section 241(a) (1) ES U.S.C. 1251(a) (1)]—Excludable

at entry—No immigrant visa (8 MS-C.1182(a) (20) ).
Lodged : Act of 1952—Section 241 (a) (2) [8 U.S.C. 1251(a) (2) ]--Remained
longer than permitted as a nonimmigrant.

Respondent is a former president of the Republic of Venezuela.
Early in 1958 revolutionary forces terminated his incumbency as
president. He left his homeland at that time.
Our decision of September 8, 1959, affirmed the special inquiry
officer's order directing respondent's deportation on the charge that lie
had remained in this country as a nonimmigrant longer than per-.
miffed. Respondent has not designated a country to which he would
prefer to be sent if deported. 1
Subsequent to our prior order respondent applied for the benefits of
section 243 (h) of the Immigration and Nationality Act. The case
comes here now on respondent's motion to reopen the proceedings to
afford him a hearing on that application and on the Service motion to
withdraw the deportation order. 2 We conclude that the Service motion
should be granted.
When the special inquiry officer heard respondent's case, the regulations did

not provide, as now, for the special inquiry officer to determine the place of
deportation.
3 Respondent has also filed in the District Court, Southern District of Florida
a petition for a mandatory injunction, seeking -adjudication of his application.

309

Interim Decision *1292
Respondent last arrived in the United States at West Palm Beach,
Florida on March 28, 1958. He then possessed a Venezuelan diplomatic passport and a nonimmigrant visa issued on February 10, 1958
at our Embassy in Santo Domingo.' The Service initially paroled
respondent but on January 7, 1959 admitted him as a temporary
visitor. Respondent is 49 years old. His wife and four minor children are with him in this country. Only respondent is under proceedings at this time, howeVer.
The Consul General of Venezuela in Miami informed the Service
by letter of June 5, 1958 that the Venezuelan government had cancelled
the diplomatic passports of respondent and his wife and children
(Ex. 4).
On August 24, 1959 the Venezuelan Consul in Miami filed a complaint in the District Court for the Southern District of Florida seeking respondent's extradition to Venezuela. A district judge, sitting
as a magistrate in extradition proceedings, found probable cause that

respondent had committed in Venezuela certain financial crimes which
are covered by the Treaty of Extradition between Venezuela and
this country.' He committed respondent to the custody of the United
States Marshal to await the Secretary of State's action.' Respondent
then brought habeas corpus proceedings, which the District Court
dismissed. The Court of Appeals affirmed that decision and the
Supreme Court denied certiorari.' The extradition proceedings now
Then Ciudad Trujillo.
43 Stat. 1098, T.S. No. 075 (1929).
5

18 U.S.C. 3186.

° Jimenez v. Aristeguieta, 311 F.2d 547 (C.A.. 5, 1962), eert. den. sub nom.
Jimenez v. Nixon, 373 U.S. 914 (1963).
Litigation connected with the extradition proceedings bas been extensive.
The judicial phase of the principal action terminated with an order of the magistrate dated June 16, 1961, committing respondents to the custody of the United
States Marshal, and an order of June 23, 1961, certifying the record to the Secretary of State with the judge's findings. Earlier in that proceeding, another
judge had denied respondent's motion for a protective order against the taking
of certain depositions. Respondent attempted an appeal, but the Court of
Appeals for the 5th Circuit held that it had no jurisdiction of an appeal from an
interlocutory or Sinal order of a magistrate in an extradition proceeding.
Jimenez v. Aristeguieta, 290 F. 2d 106 (C.A. 5, 1961)—criticizedi 61 Mich. L. Rev.
383 (1962).
There have been various collateral proceedings in addition to the habeas corpus
proceedings cited above. Aristeguieta v. Jimenez, 274 F.2d 206 (0.A. 5, 1960,
per euriam) and First National City Bank v. Aristeguieta, 287 F. 2d 219 (CA.
2, 1960), cert. granted 365 U.S. 840 (1961)—denials of motions to quash subpeoneas duces tecum. Jimenez v. Aristeguieta, 314 F.2d 649 (1963)—denial of
bail.

310

Interim Decision #1292
await the Secretary of State's decision whether to issue a warrant of
extradition.
The Service contends that the extradition proceedings and Immigration proceedings are exclusive and independent of each other.
Both the Service motion and the argument of respondent's counsel
point out that if respondent's removal takes place under extradition
proceedings while there is outstanding an order of deportation, the
deportation order will be executed.' The Service further points out
that in the event of extradition any immigration proceedings will be
mooted and terminated. Therefore, the Service contends, the outstanding deportation order serves no useful purpose at this time and
may introduce complications.
The Service also argues that, if the Secretary of State fails to issue
a warrant of extradition, resumption of deportation proceedings
would enable extending to respondent all rights and privileges under
the deportation laws and regulations, including adjudication of his
application under section 243(14_ Thus, the Service urges, the

motion, in seeking to eliminate the possibility of execution of the
deportation order without affording respondent his full rights and
privileges under the laws pertaining to deportation, is beneficial to
respondent.
Respondent contends that the Service motion, if granted, would not
benefit him but would deprive him of his right to an adjudication at this
time of his application under section 243(h). He apparently would
risk the possibility of deportation through extradition in. order to obtain such an. adjudication. Respondent thus prefers to rest his case
for avoiding return to Venezuela upon the Attorney General's ruling

in deportation proceedings rather than the Secretary of State's ruling
in the extradition proceedings. We are to determine whether to grant
either of the motions before us and if so which one.
We find that we need not determine whether withdrawal of the
deportation order would be beneficial or detrimental to respondent
Therefore, we do not decide whether extradition would execute an outstanding order of deportation. If granting the Service motion would
benefit respondent by preventing deportation shorn of some of its procedural safeguards, such benefit would be, for our purposes, a side
effect. We base our decision on the grounds that, in view of the extra7 Counsel for the Service indicated at oral argument that he is unwilling to
concede merit in respondent's argument that extradition with a final order of
deportation outstanding would be in effect a self executing deportation without
an opportunity for respondent to be heard on his application for a stay of
deportation. The Service representative pointed out, however, that granting the
Service motion would avoid the situation respondent contemplates. Compare
section 101(g), immigration and Nationality Act, 8 U.S.C. 1101(g).
-

311

Interim Decision #1292
dition proceedings, further deportation proceedings would serve no
useful purpose and may unnecessarily and improperly complicate the
extradition proceedings.
As we have seen, the Service motion states that deportation and extradition proceedings are exclusive and independent of each other.
Respondent asserts that the Service actions so far in these proceedings
have not demonstrated the two are mutually exclusive and independent. Both the Service and respondent are correct to some extent.
The two procedures are independent in the sense that the proceedings
under each are separate and distinct and that a decision in one is not
necessarily dependent upon the findings in the other. Though for
different purposes, they are related in their effect of removing a person
from the country. 8 Where the proceedings are parallel, therefore, one
should be cognizant of the other.
We may properly comment upon the pending extradition proceed-

ings only to the extent that references to those proceedings are necessary to our decision in the matter before us. We note that, essentially,
respondent seeks to avoid extradition and deportation on the same
ground. He contends that the present political climate in Venezuela
is decidedly adverse to him and therefore he should not be returned
to Venezuela at this time.
Respondent apparently perceives that pursuing his section 243(h)
application and his defense to extradition simultaneously may offer
procedural advantages to him. He points to the established regulations and procedures and the avenues for judicial review which appertain to an application filed pursuant to section 243(h). Although
not suggesting that he would not receive due process of law at the
hands of the Secretary of State, respondent says that there are no
regulations governing the Secretary of State's action and that the
procedures are less tested and more nebulous than those in deportation
proceedings.
At oral argument respondent's counsel suggested that a favorable
conclusion. to respondent's section 243(h) application should prevail
over a ruling by the Secretary of State to grant extradition. This
suggestion can mean only that the Secretary of State, in his discretion,
should defer to the grant of the benefits of section 243 (h). There is
no legal basis• for the granting of such an application to take precedence over the Secretary of State's issuance of a warrant of extradi- .
tion.Ifayhg,prcetvswouldbre.
Treaties and statutes of Congress form part of the supreme law of
the land and are of equivalent effect. Except to the extent that a
treaty and a federal statute may be inconsistent, neither prevails over
'Fong Tire Ting

7.

United states, 149 U.S. 695, 709 (1895).
312

Interim Decision #1292
the other. If inconsistent, the expression of the Congressional will
which is later in time prevails' Nullification of a treaty by implication is not favored, however."
Here there is no inherent inconsistency between, on the one hand,

our Treaty of Extradition with Venezuela and the statutory provisions
for extradition and, on the other, the statutory provisions of deportation, including withholding of deportation_ on the basis of impending
physical persecution. Any inconsistency which might result would
arise only from divergent applications of those provisions by different
government officials. Statutes should be interpreted and applied,
however, so as to render them harmonious and to give maximum effect
to the provisions of each.
A decision by the Secretary of State granting extradition will terminate any deportation proceedings in whatever posture they might
be at the time. Thus, although pending section 243 (h) proceedings
might support a request for reconsideration of the Secretary's decision,
or for some form of judicial relief, failing either of those remedies the
243 (h) proceedings would be effectively terminated. The same result would obtain if respondent had successfully prosecuted such
application to a conclusion. Since the granting of the stay would
not necessarily bar extradition, the stay of deportation might be
abruptly terminated.
The Treaty requirement that Venezuela will, try respondent only
for the crimes specified in the warrant of extradition (for which the
judge has already found probable cause) and the express, prohibition
against trial or punishment for a political crime or offense distinguish
the extradition proceedings from these. Only if Venezuela should,
because of overriding political considerations, dishonor its obligations
under the Treaty would the factors to be considered in the two proceedings merge. Moreover if the Secretary of State considers whether
Venezuela might physically persecute respondent, his conclusion on
the overall likelihood of physical persecution might differ from a. decision by the special inquiry officer, or by us, granting withholding of
deportation.
The withholding of deportation authorized by section 243(h) of the
Act may terminate at any time the Attorney General deems that deYong Yue Ting v. United States, supra 8 ; Av parte Gin Kato, 270 F. 343 (D.C.,
1920) ; in re Giacobbi, 32 F. Sapp. 508 (1939), aff'd sub nom U.S. ex rel. Giaoobbi
v. Pluekey, 111 F. 2d 297 (C.A. 2, 1940).
United Stales v. Domestic Fuel (tarp., 71 F. 2d424 (Oust. & Pat. App. IOU) 31 The magistrate found that the evidence did not establish probable cause for
the charges of murder and participation in murder as accessory before the fact.
He also found that the financial crimes were not of a political character—hence
not barred by Article III or the Treaty.

313

Interim Decision #1292
portation may be effected without subjecting the alien to physical
persecution. Therefore, issuance of a warrant of extradition here
might be considered basis for terminating any stay of deportation
granted under section 243 (h). In a sense the language of the Treaty
and of the statutory provisions involved in respondent's case would
all have been given effect. But the 243 (h) proceedings would actually
have served no useful purpose from the point of view of the determination of respondent's ease.

As the Service motion and argument point out, such proceedings
would serve only to complicate the extradition proceedings. We think
they should not be made available for the purpose of bolstering up
respondent's argument before the Secretary of State or providing a
diversionary and distracting element in the overall proceedings involving respondent, which are already extensive. Orderly procedure
requires deferral of any proceedings under section 243 (h) until a final
decision is rendered in the extradition case. Procedures under that
section will be available to respondent if the extradition proceeding
terminates in his favor, and if otherwise warranted at that time. We,
therefore, deny respondent's motion solely on the grounds that it is
inappropriate at this time.
Respondent contends that we lack authority to withdraw the outstanding deportation order." The statutory provisions for deportation say that aliens in certain categories in the United States shall be
deported upon the order of the Attorney General. Neither the statute
nor the regulations limits the Attorney General's discretionary authority in the timing the the entry of such an order.
Respondent's counsel concedes that we have authority to withdraw

an order of deportation in certain instances where the grounds for
deportation have been eliminated or -where certain applications for
relief, such as suspension of deportation and voluntary departure, are
to be granted." He also concedes that entry of the deportation order
could have been deferred in the first place.
Our general authority extends to exercising whatever discretion and
authority—appropriate and necessary for the disposition of the case—
the law confers upon the Attorney General in the matters before us
for determination." We do not doubt we have the discretionary power
to withdraw the order of deportation if we deem such action warranted.
"In none of the cases cited by respondent to show that the Attorney General
has a duty to deport after entry of a final order of deportation was an extradition proceeding pending along with the deportation proceeding ..
13 The Attorney General has held an outstanding order of deportation may
be withdrawn to grant suspension of deportation. Matter of B , 6 I. & N. Dec.
718.
"S OFR 3.1(d).
.

314

—

Interim Decision #1292
Only one argument of any force supports counsel's contention that,
in respondent's case, entry and withdrawal of the deportation order
is improper (although entry of the order might properly have been
deferred in the first place). We consider suoh force is slight here.
Counsel contends that the six-month period during which respondent
might have been taken into custody under the present order has run.
Thus, he argues, future reinstatement of that order after withdrawal
would open up a new opportunity for respondent's confinement. We
do not examine the legal basis for this contention. Assuming that
counsel's statement of the situation is correct, we think the possibility
he envisages is remote. If the deportation order is withdrawn, perhaps circumstances will not necessitate future reinstatement of deportation proceedings. If such proceedings are reinstated, perhaps a
final order of deportation will not be entered. If a final order of

deportation is entered, perhaps respondent will not be taken into
custody under that order.
On the other hand, while the deportation order is outstanding
respondent remains entitled to pursue his section 243 (h) application.
We have concluded that the deportation proceedings should not, during the pendency of the extradition proceedings, be reopened to enable
respondent to be heard on that application. Withdrawal of the order
of deportation removes the basis for the section 243 (h) application.
There is only a vague possibility that respondent might in the future be prejudiced through consequences flowing from a reinstatement
of the order of deportation. Against that possibility is the more
immediate possibility of complicating the extradition proceedings if
the deportation order remains in effect. Respondent may confine
to the proceedings before the Secretary of State his argument that
on political grounds he should not be extradited to Venezuela. If
successful there, it is unlikely that he would have to argue further
that his deportation to Venezuela should be withheld. But, if necessary, he could have full opportunity to present his case. The concurrent treaty and statutory procedures applicable to respondent may
thus be given their maximum effect.
We decide here only a limited phase of the overall proceedings involving respondent. In the perspective of the entire applicable statutory and treaty provisions, however, orderly procedure requires
withdrawal of the deportation order as well as deferral of further
proceedings pertaining to deportation. We see nothing in the matters of more immediate concern to us which requires a different ruling.
We shall grant the Service motion.
ORDER: It is ordered that respondent's motion to reopen the deportation proceedings to afford him an opportunity to be heard on his
.

315

Interim Decision #1292

application for the benefits of Section 243 (h) of the Immigration
and Nationality Act be and hereby is denied.
It is further ordered that the Service motion to withdraw the order
of September 8, 1959, directing respondent's deportation, and to hold

in abeyance the deportation proceedings be and hereby is granted.
It is further ordered that the order of September 8, 1959, directing
respondent's deportation be and hereby is withdrawn and that any

further deportation proceedings be held in abeyance during the pendency of the proceedings under the provisions of the Treaty of Extradition between Venezuela and the -United States and applicable statutory
provisions pertaining to extradition.

316

